Mr. Justice O'Neaix
delivered the opinion of the court.
The ground upon which the indictments were quashed in these cases, has been again and again ruled in this State, to constitute no valid exception to a indictment. Indeed it is no longer to be regarded, as a question on which argument is to be hoard; or th® bench is to be expected to assign reasons for a judgment upon it.
The motion to reverse the several orders to quash the indictments, agd to restore the cases to the docket, is granted.
JOHN B, G’NEALL.
*236Filed 14th February, 1837.
We concur,
RICHARD SANTT,
J. S IliCHAiiDfcJON,
JOSJAH J. EVANS.
4. P. BUTLER.